IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY HATCH AND KIM HATCH,               : No. 481 MAL 2018
                                           :
                   Respondents             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
GREG BREAM AND JOANNE BREAM,               :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.